Citation Nr: 0702392	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1979, including service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for the 
veteran's cause of death.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's cause of death was related to his service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2004 and May 2005; 
a rating decision in May 2004; and a statement of the case in 
March 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the September 2005 supplemental statement of 
the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The VA requested 
service medical records from November 1951 to February 1959 
from the National Personnel Records Center, but they have not 
been located.  The Board is aware that in such a situation it 
has a heightened duty to assist a claimant in developing his 
or her claim.  This duty includes the search for alternate 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  However, the missing service 
medical records do not pertain to the years of active service 
the veteran served in Vietnam, upon which the claim for 
service connection for the veteran's cause of death is based.  
The Board also finds that VA is not obligated to obtain a 
medical opinion in this case because the evidence does not 
establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.12(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).

The veteran died in August 1997.  The certificate of death 
provides that the immediate cause of death was metastatic 
colon cancer.  No other causes were identified.  At the time 
of his death, the veteran was service connected for his right 
arm, right forearm, fifth finger of the right hand, hearing 
loss, and tinnitus.
In her substantive appeal, the appellant contends that the 
veteran's cancer began in his lungs, as secondary to Agent 
Orange exposure.  A veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116 (a) (West 2002); 38 C.F.R. §§ 3.307 (a)(6)(iii)(2006).  
The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  The autopsy 
report states that the veteran's cause of death was 
metastatic colon cancer, a condition that is not associated 
with exposure to herbicide agents.  Therefore the presumption 
of service connection based on exposure to herbicide agents 
does not apply.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of veteran's death.

The veteran's service medical records are void of any 
complaints, symptoms, findings, or diagnoses related to his 
cause of death.  A routine chest exam performed in April 1965 
noted "calcification with the left upper lung field" with 
no evidence of any active infiltrate.  A September 1979 
retirement examination is void of complaints, symptoms, 
findings, or diagnoses related to the veteran's cause of 
death.

The claims file also includes private treatment records from 
February 1996 to August 1997.  In February 1996, the 
veteran's condition was diagnosed as sigmoid colon cancer 
with liver metastasis.  A statement from the veteran's 
private physician dated June 2004 provides that he was first 
diagnosed with a carcinoma of the colon in 1996.  He 
subsequently had metastatic disease to his liver, lungs, and 
brain and died in August 1997 due to complications from his 
malignancy.  The private medical evidence does not show that 
the veteran's condition began in his lungs.  Therefore, 
although there is a presumption of service connection for 
lung cancer in herbicide-exposed veterans, this presumption 
does not apply here because the evidence does not show 
primary lung cancer, but rather colon cancer that 
metastasized to the lungs.  In addition, none of the private 
medical evidence relates that the veteran's condition began 
in service, or in any way links his condition to his service 
or to any disease, injury, or event in service.  Furthermore, 
there is no competent medical opinion of record relating the 
veteran's cause of death to exposure to herbicides.

The Board recognizes the appellant's assertion that her 
spouse's death was a result of service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, her own assertions do not constitute competent 
medical evidence that her spouse's death was related to his 
service.

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the appellant's spouse's death.  Service connection 
for the cause of the appellant's spouse's death is denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


